UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

MAY 2

2001

Dear

I am writing in response to your correspondence to the Office of Special Education
Programs (OSEP) within the U.S, Department of Education. On numerous occasions you
have contacted us concerning your allegations of discrimination by the I
County
Public Schools in Jacksonville, Florida against you and minority students with disabilities
within this school district. You allege that the C o u n t y
Public Schools have
violated State and federal laws and you believe your termination from the C o u n t y
School District was in retaliation for your filing of a complaint against the C o u n t y
School Board. I apologize for the delay in this response.
In response to your request for Secretarial review of the Florida State Department of
Education's (FLDE) decision on the complaint you filed against the ~ l l f Z o u n t y Public
Schools, OSEP issued a letter on April 3, 2000 (copy enclosed) granting your request for
Secretarial review. The request for Secretarial review was granted for two of the issues
that were the subject of your complaint. Specifically, OSEP required FLDE to exercise
its general supervisory responsibility to ensure that the policies, procedures and practices
within the C o u n t y
Public Schools regarding referral and placement of students into
exceptional education programs are in accordance with federal and State requirements
under the Individuals with Disabilities Education Act (IDEA). FLDE responded to you
on July 26, 2000 (copy enclosed) indicating that FLDE will include these issues in the
activities conducted during the next monitoring cycle of the
County Public
Schools. Based on the monitoring report (copy enclosed) that OSEP issued on April 23,
2001, FLDE is in the process of revising its monitoring system. We have requested that
FLDE notify OSEP when
County Public Schools is scheduled to be monitored by
FLDE. We will follow-up on this matter with FLDE by reviewing its monitoring reports
of the C o u n t y
Public Schools to ensure that FLDE has satisfactorily addressed the
issues concerning the appropriate referral and placement of student with disabilities.
OSEP has determined that the actions taken by FLDE are appropriate and provide a
sufficient response under the IDEA. As FLDE also advised you, if you feel that your
termination from the C o u n t y
School District was in retaliation for your filing of a
complaint against the
County School Board, the U.S. Department of Education's
Office for Civil Rights is an avenue for resolving this matter. It is our understanding that
you have had prior communications with that office.

400 MARYLANDAVE. S W WASHINGTON, D.C. 20202
Our m i s s i o n is to e n s u r e equal a c c e s s W education a n d to p r o m o t e educational excellence throughout the N a t i o n

Page 2 We sincerely appreciate your desire to ensure that all students, including minority
students with disabilities, receive appropriate services in accordance with federal and
State law. If this Office can assist you on other matters related to students with
disabilities, please do not hesitate to contact Sheila Friedman, the Florida State contact at
(202) 205-9055.
Sincerely,

Patricia J. Guard
Acting Director
Office of Special Education
Programs
Enclosures
cc: Ms. Shah Goff
Florida Department of Education

